Name: Commission Regulation (EC) No 1369/2000 of 27 June 2000 establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal products
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  trade;  economic policy
 Date Published: nan

 Avis juridique important|32000R1369Commission Regulation (EC) No 1369/2000 of 27 June 2000 establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal products Official Journal L 156 , 29/06/2000 P. 0013 - 0015Commission Regulation (EC) No 1369/2000of 27 June 2000establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1305/2000(2), and in particular Articles 3(4) and 4(4) thereof,Whereas:(1) Pursuant to Regulation (EEC) No 1601/92, the quantities of the specific supply balances for the beef and veal sector should be established for the period 1 July 2000 to 30 June 2001 for supplies to the Canary Islands of beef and veal and pure-bred breeding animals.(2) The quantities in the forecast supply balance for those products are laid down in Commission Regulation (EC) No 1375/1999(3), as amended by Regulation (EC) No 1308/2000(4), for the period 1 July 1999 to 30 June 2000. To continue to satisfy requirements for beef and veal products, the abovementioned quantities should be laid down for the period 1 July 2000 to 30 June 2001.(3) Application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of the Canary Islands with beef and veal products at the levels laid down in the Annexes hereto.(4) Pursuant to Regulation (EEC) No 1601/92, the supply arrangements are applicable from 1 July. This Regulation should therefore apply immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1For the purposes of Articles 2, 3 and 4 of Regulation (EEC) No 1601/92, the quantities in the forecast supply balance in the beef and veal sector benefiting, as appropriate, from exemption from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in Annex I.Article 2The amount of the aid granted to the products referred to in Annex I and coming from the Community market shall be as set out in Annexes II and III.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 148, 22.6.2000, p. 15.(3) OJ L 162, 26.6.1999, p. 53.(4) OJ L 148, 22.6.2000, p. 20.ANNEX ICanary Islands: forecast supply balance for beef and veal products from 1 July 2000 to 30 June 2001>TABLE>ANNEX IIAmounts of aid to be granted to the products referred to in Annex I and coming from the Community market>TABLE>ANNEX IIIAmount of aid which may be granted in the Canary Islands for pure-bred breeding bovines originating in the Community>TABLE>